DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 3-4, 9, 12, 14 & 19, on last 2 lines, the term “a threshold” is vague & indefinite. Does it imply a “voltage threshold” or a “current threshold” of the MTJ cell? Or does it imply voltage threshold between the electrodes only (see claim 3)? However, it is noted that the term “resistance threshold” (of MTJ cell) is also already recited in claim 1 as well, thus might cause confusing to the general claim reader which “threshold” this term come from?
	Claims 4, 9, 14 & 19, last 2 lines, the term “off-state voltage” lacks a clear antecedent basis since only the term “on-state voltage” is seen/recited the parent claims.
3.	Except for the 112 issues above, all the pending claims tentatively contain allowable subject matter over the prior arts of record with regard to other recited features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827